Exhibit 10.3
EDUCATION MANAGEMENT CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT
(Time-Vesting)
     THIS AGREEMENT (the “Agreement”), is made effective as of
[                    ], 20___ (the “Date of Grant”), between Education
Management Corporation, a Pennsylvania corporation, and the participant set
forth on the signature page hereto (the “Participant”):
RECITALS:
     WHEREAS, the Company has adopted the Education Management Corporation
Omnibus Long-Term Incentive Plan (the “Plan”), which Plan is incorporated herein
by reference and made a part of this Agreement to the extent set forth in
Section 14 below. Capitalized terms not otherwise defined herein or by reference
herein shall have the meanings given thereto in the Plan; and
     WHEREAS, the Committee has determined that it is in the best interests of
the Company and its shareholders to grant an Option to the Participant pursuant
to the Plan, the Employment Agreement between the Participant and the Company
(the “Parties”) dated as of [date] (the “Employment Agreement”), and the terms
set forth herein.
     NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the Parties agree as follows:
     1. Grant of the Option. The Company hereby grants to the Participant the
right and option (the “Option”) to purchase, on the terms and conditions
hereinafter set forth, all or any part of an aggregate of the number of Shares
set forth on the signature page hereto, subject to adjustment as set forth in
the Plan. The Option Price shall be as set forth on the signature page hereto,
which the Parties agree is not less than the fair market value of a Share as of
the date hereof.
     2. Duration. Subject to the provisions of the Plan and this Agreement, the
Participant may exercise all or any part of the Vested Portion of the Option at
any time prior to the tenth anniversary of the Date of Grant (the “Termination
Date”). The Option may not be cancelled or forfeited without the Participant’s
prior written consent prior to such Termination Date, other than as expressly
provided (x) in Section 15 of the Plan (relating to “Transactions”), or (y) in
this Agreement.
     3. Vesting.
          (a) Subject solely to the provisions of Sections 3(b), 3(c), 4(a),
4(b) and 4(c) below and Section 15 of the Plan, the Option shall vest and become
exercisable on each anniversary of the Date of Grant with respect to an
aggregate of 25% of the Shares originally subject to the Option. The portion of
the Option which has become vested and exercisable as described in
Sections 3(a), 3(b) or 3(c) is hereinafter referred to as the “Vested Portion.”

 



--------------------------------------------------------------------------------



 



          (b) Notwithstanding the foregoing and Section 3(c), one hundred
percent (100%) of the Shares then subject to the Option shall be accelerated and
become vested and exercisable immediately prior to, but subject to the
consummation of, a Change in Control.
          (c) If the Participant’s Employment is terminated by the Company
without Cause or by the Participant for Good Reason (as defined in the
Employment Agreement), the Option shall vest and become exercisable on the next
anniversary of the Date of Grant with respect to 25% of the Shares then subject
to the Option. The remaining portion of the Option shall automatically be
canceled without payment of any consideration therefor.
          For purposes of this Section 3(c), and of the percentages set forth in
it, Shares previously subject to the Option, and in respect of which the Option
has already been exercised, shall be treated as still subject to the Option. If
the Participant’s Employment is terminated by the Company without Cause or by
the Participant for Good Reason, the Vested Portion of the Option (including
that which continues to vest in accordance with this Section 3(c)) shall remain
exercisable until the second anniversary of the date of termination of
Employment.
     4. Certain Other Terminations of Employment.
          (a) If the Participant’s Employment is terminated by the Company for
Cause, the Option shall, whether or not vested, automatically be canceled
without payment of consideration therefor.
          (b) If the Participant’s Employment is terminated by the Participant
without Good Reason (as defined in the Employment Agreement) and not for death
or Disability, the Option shall, to the extent not then or previously vested and
exercisable, automatically be canceled without payment of consideration
therefor, and the Vested Portion of the Option shall remain exercisable until
thirty days following the date of termination of Employment.
          (c) If the Participant’s Employment is terminated due to the
Participant’s death or Disability, the Option shall, to the extent not then or
previously vested and exercisable, automatically be canceled without payment of
consideration therefor, and the Vested Portion of the Option shall remain
exercisable until the first anniversary of the date of termination of
Employment.
     5. Exercise of Option.
          (a) Subject to Section 2, the Vested Portion of the Option may be
exercised by delivering to the Company at its principal office written notice of
intent to so exercise; provided that the Option may be exercised with respect to
whole Shares only. Such notice shall specify the number of Shares for which the
Option is being exercised (the “Purchased Shares”) and shall be accompanied by
payment in full of the Option Price in cash or by check or wire transfer;
provided, however, that, in the sole discretion of the Committee, payment of
such aggregate Option Price may instead be made, in whole or in part, by one or
more of the following: (i) provided that the Company is not then contractually
prohibited from permitting exercise in this fashion, the delivery to the Company
of a certificate or certificates representing Shares, duly endorsed or
accompanied by a duly executed stock power, which delivery effectively transfers
to the Company good and valid title to such Shares, free and clear of any
pledge, commitment, lien,

2



--------------------------------------------------------------------------------



 



claim or other encumbrance (such Shares to be valued at their aggregate Fair
Market Value on the date of such exercise), provided that if a certificate or
certificates representing Shares in excess of the amount required are delivered,
a certificate (or other satisfactory evidence of ownership) representing the
excess number of Shares shall promptly be returned by the Company, (ii) a
reduction in the number of Purchased Shares to be issued upon such exercise
having a Fair Market Value on the date of exercise equal to the aggregate Option
Price in respect of the Purchased Shares, provided that the Company is not then
contractually prohibited from permitting exercise in this fashion, or
(iii) other cashless exercise procedures approved by the Committee. The
Participant shall not have any rights to dividends or other rights of a
stockholder with respect to Shares subject to the Option until the Participant
has given written notice of exercise of the Option, paid the Option Price in
full for such Shares and, if applicable, has satisfied any other conditions
pursuant to the Plan or this Agreement (including provisions for the payment of
applicable withholding taxes, which provisions may be made in any of the ways in
which the Option Price may be paid). Notwithstanding anything to the contrary
contained in this Agreement or the Plan, for purposes of this Section 5(a), the
Fair Market Value of a Share shall, to the extent necessary to avoid incurring
“additional tax,” interest or penalties under Section 409A of the Code, not be
treated as greater than the “fair market value” of a Share determined
consistently with Section 409A of the Code and the regulations and guidance
promulgated thereunder.
          (b) Notwithstanding any other provision of the Plan or this Agreement
to the contrary, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable state
and Federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange (collectively, the “Legal
Requirements”) that the Committee shall in its sole discretion determine to be
necessary or advisable, unless an exemption to such registration or
qualification is available and satisfied. The Committee may establish additional
procedures as it deems necessary or desirable in connection with the exercise of
the Option or the issuance of any Shares upon such exercise to comply with any
Legal Requirements. Such procedures may include but are not limited to the
establishment of limited periods during which the Option may be exercised or
that following receipt of the notice of exercise, and prior to the completion of
the exercise, the Participant will be required to affirm the exercise of the
Option following receipt of any disclosure deemed necessary or desirable by the
Committee.
          (c) The Company shall, upon payment in accordance with Section 5(a)
above of the Option Price for Purchased Shares, deliver such Shares as soon as
reasonably practicable to the Participant and pay all original issue and
transfer taxes and all other fees and expenses incident to such delivery. All
Shares delivered upon any exercise of the Option shall, when delivered, (i) be
duly authorized, validly issued, fully paid and nonassessable, (ii) be
registered for sale, and for resale, under U.S. state and federal securities
laws to the extent that other Shares issued under the Plan are then so
registered or qualified and (iii) be listed, or otherwise qualified, for trading
on any securities exchange or securities market on which other Shares issued
under the Plan of the same class are then listed or qualified.
          (d) In the event of the Participant’s death, the Vested Portion of the
Option shall remain exercisable by the Participant’s executor or administrator,
or the person or persons to whom the Participant’s rights under this Agreement
shall pass by will or by the laws of

3



--------------------------------------------------------------------------------



 



descent and distribution, or the person or persons to whom such rights have
passed under Section 9, as the case may be, to the extent set forth in Section 4
(and the term “Participant” shall be deemed to include such heir or legatee or
permitted transferee). Any such heir or legatee or permitted transferee of the
Participant shall take rights herein granted subject to the terms and conditions
hereof.
     6. Transactions. This Option shall be subject to the provisions of
Section 15.2 of the Plan in the event of a Transaction.
     7. No Right to Continued Employment. The granting of the Option evidenced
hereby and this Agreement shall impose no obligation on the Company or any
Affiliate to continue the Employment of the Participant and shall not lessen or
affect the Company’s or its Affiliates’ right to terminate the Employment of the
Participant.
     8. Legend on Certificates. The certificates representing the Shares
purchased by exercise of the Option shall be subject to such stop transfer
orders and other restrictions as the Committee may reasonably deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable Federal or state laws, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions, provided, however, that any such legends shall
be removed, promptly upon the Participant’s reasonable written request, to the
extent that the grounds that supported requiring the legend no longer apply.
     9. Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of one or more beneficiaries to whom
the Option shall be transferred, in whole or in part, upon the death of the
Participant shall not constitute a prohibited assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.
     10. Taxes. Prior to the issuance of any Shares upon exercise of the Option,
the Participant shall be required to satisfy any applicable withholding taxes in
respect of the Option in accordance with Section 5(a) above. Subject to the
foregoing, the Participant shall be solely responsible for the payment of all
taxes relating to the payment or provision of any amounts or benefits hereunder.
All amounts and benefits due to the Participant under this Agreement are subject
to Section 7 of the Employment Agreement.
     11. Securities Laws. In connection with the acquisition of any Shares
pursuant to the exercise of the Option, the Participant will make or enter into
such written representations, warranties and agreements as the Committee may
reasonably request in order to comply with any Legal Requirements or with this
Agreement.
     12. Notices. Any notice necessary under this Agreement shall be addressed
to the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant

4



--------------------------------------------------------------------------------



 



or to either party hereto at such other address as either party may hereafter
designate in writing to the other. Any such notice shall be deemed effective
upon receipt thereof by the addressee.
     13. Choice of Law. This Agreement shall be governed by and construed in
accordance with its express terms, and otherwise in accordance with the laws of
the State of New York without giving effect to the principles of conflicts of
law, provided that the provisions set forth herein that are required to be
governed by the Pennsylvania Business Corporation Law of 1988, as amended, shall
be governed by the Pennsylvania Business Corporation Law of 1988, as amended.
     14. Option Subject to Plan. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Option is subject to the Plan to the extent that the Plan
is not inconsistent with this Agreement. The terms and provisions of the Plan,
as it may be amended from time to time, are hereby incorporated herein by
reference. In the event of any inconsistency between (x) any term or provision
of this Agreement and (y) any term or provision of the Plan or any other Company
Arrangement (as defined in the Employment Agreement), other than the Employment
Agreement, the terms and provisions of this Agreement will govern and prevail.
     15. Miscellaneous. Sections 8.2, 8.7 and 8.11 of the Employment Agreement
(relating, respectively, to amendments and waivers, severability, and general
interpretation principles) shall be deemed incorporated herein in full, with the
references to the “Employment Agreement” in such Sections being treated as
references to this Agreement, and the references to the “Executive” in such
Sections being treated as references to the Participant. In addition, there
shall be submitted for arbitration (as provided in Section 8.6 of the Employment
Agreement) any dispute, controversy or claim related to whether the
Participant’s termination of Employment was for Cause or Good Reason.
     16. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signatures
delivered by facsimile shall be effective for all purposes.
[signature page follows]

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement, effective as of
the Date of Grant.

            EDUCATION MANAGEMENT CORPORATION
      By:           Name:           Title:        

          Agreed and acknowledged as
of the date first above written:
            [participant’s name]        Number of time-vesting Shares subject to
the Option:                            Option Price: $                     

 